In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00100-CR



        KEITH ALLEN BURNHAM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 1625105




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
           Keith Allen Burnham entered an open plea of guilty to theft of property valued at less than

$2,500.00, with two or more prior theft convictions, a state jail felony. 1 Burnham also pled true

to the State’s two enhancement allegations, making the theft offense punishable as a third-degree

felony. 2 Burnham was sentenced to ten years’ imprisonment, but the sentence was suspended in

favor of placing him on community supervision for a period of ten years. The State subsequently

alleged that Burnham violated several terms and conditions of his community supervision and

moved to revoke it. Burnham pled true to many of the allegations and, after an evidentiary hearing,

the trial court granted the State’s motion and sentenced Burnham to ten years’ imprisonment.

Burnham appeals.

           Burnham’s attorney on appeal has filed a brief stating that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,




1
    See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2018).
2
    See TEX. PENAL CODE ANN. § 12.425(a) (West Supp. 2018).


                                                        2
573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       By letter dated September 24, 2018, counsel mailed to Burnham a copy of the brief and the

motion to withdraw and a motion for pro se access to the appellate record lacking only Burnham’s

signature. Burnham was informed of his right to review the record and file a pro se response. By

letter dated September 25, 2018, this Court informed Burnham that his signed pro se motion for

access to the appellate record was due on or before October 10, 2018. On October 23, 2018, we

informed Burnham that any pro se response was due on or before November 26, 2018. On

December 11, 2018, this Court further informed Burnham that the case would be set for submission

on the briefs on January 2, 2019. We received neither a pro se response from Burnham nor a

motion requesting an extension of time in which to file such a response.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.




                                                3
         We affirm the judgment of the trial court. 3




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            January 2, 2019
Date Decided:              January 28, 2019

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           4